                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                  DOCKET NO. 5:15-CR-81-1H

United States Of America                          )             O R D E R WITHDRAWING MOTION FOR
                                                  )            REVOCATION AND WARRANT FOR ARREST
                vs.                               )
                                                  )
Dexter Laverne Chance, Jr.                        )
                                                  )

   COMES NOW Michael Torres, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Dexter Laverne Chance, Jr., who, upon an earlier
plea of guilty to Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1), 18 U.S.C. § 924(a)(2),
was sentenced in the Eastern District of North Carolina by the Honorable Malcolm J. Howard, Senior U.S.
District Judge, on February 10, 2016, to the custody of the Bureau of Prisons for a term of 48 months. It
was further ordered that upon release from imprisonment, the defendant be placed on supervised release for
a period of 3 years. Dexter Laverne Chance, Jr., was released from custody on May 17, 2019, at which time
the term of supervised release commenced.

   A Motion for Revocation and Warrant for Arrest were filed on July 8, 2019, alleging the defendant had
violated the conditions of his supervised release by using marijuana on June 25, 2019, and committing the
offense of Larceny of a Firearm and Possession of a Firearm by a Felon, in Harnett County, North Carolina. On
September 26, 2019, the charge was dismissed in Harnett County District Court.

   The defendant was charged with Assault on a Female and Communicating Threats (19CR 052467) and
Injury to Personal Property and Communicating Threats (19CR 052468) on July 9, 2019. This officer
interviewed the alleged victims in the above-mentioned cases. It is not clear whether the alleged victims are
willing to testify against the defendant. If the defendant is convicted of the above-mentioned crimes, this
officer will notify the court.

   It now appears that the ends of justice would best be served by withdrawing the Motion for Revocation
and Warrant for Arrest before the Court. At this time, it is recommended that supervision be continued.

   IT IS, THEREFORE, ORDERED AND ADJUDGED that the Motion for Revocation and Warrant
for Arrest filed on July 8, 2019, be withdrawn, and the term of supervised release continued.

   This the 3rd day of October, 2019.


                                                        Malcolm J. Howard
                                                        Senior U.S. District Judge
